The plaintiff in error (defendant below) constructed its railroad, freight depot and five spur tracks upon its right of way and depot grounds in the city of Denison, near the homestead of defendant in error. She brought this action to recover *Page 561 
damages for the depreciation in the value of her property, and for the annoyance and discomfort to herself occasioned by the carrying on of the railroad's business and the invasion of her home by the noise, dust, odors, etc., resulting therefrom. The jury found against her as to the claim for damage to her property, but in her favor the sum of $212.50 as damages for personal discomfort. It is now urged that no case was made entitling plaintiff to such damages. There is no evidence that defendant's business was in any way improperly or negligently conducted, or that the number of tracks, engines and cars employed by it was greater than was necessary to properly perform its duties to the public at its freight depot, or that, in the operation of these things, more noise, dust, cinders, odors, etc., were produced than would necessarily attend such operations properly conducted. The case is an attempt to establish a liability for that which is the usual and ordinary operation of the business in a reasonable manner. There is evidence that annoyance and discomfort were caused to plaintiff in her home, and if this were enough to make out a case for such damages, this court could not interfere with the verdict of the jury. The judgment was affirmed by the Court of Civil Appeals upon the authority of Daniel v. Fort Worth  R.G. Railway, 96 Tex. 327, and Missouri, K.  T. Railway v. Anderson, 36 Texas Civ. App. 121[36 Tex. Civ. App. 121]. See also Missouri, K.  T. Railway v. Mott, 98 Tex. 91.
Those cases rest upon the doctrine of nuisances, the fundamental proposition underlying all of them being that there had been unnecessary and unreasonable uses by the defendants of their property to the injury of the plaintiffs, consisting in such a location of stockpens, coalchutes, yards, etc., there in question, which the defendants could have located elsewhere, as to unreasonably and unnecessarily interfere with the plaintiff's use and enjoyment of their property. The underlying idea was, that inasmuch as the particular locations of those structures by the defendants were in no way regulated or controlled by law, the unreasonable locations to the injury of others had not been legalized, but constituted nuisances. The subject was more extensively considered in Rainey v. Red River T.  S. Ry. Co., ante, page 276, and the proper distinction was made between cases of that class and those such as we deem this to be.
Here, the defendant, in the location of its right of way, its main track, its freight depot and such sidings and spurs as were necessary to the proper carrying on of its freight business and the discharge of its duties therein, did only that which the law authorized it to do. In other words, for the public good, its action in these regards, so long at least as it was only a reasonable exercise of the privileges granted, was made lawful; and any incidental damage resulting to members of the public, beyond that caused to their property, against which they are protected by the Constitution, is to be regarded as damnum absque injuria, which must be borne because the work which inflicts it is authorized by law for the general welfare. Structures like that here existing are only such as the law requires railroad companies to have as a necessary part of their equipment and requires them to locate, not *Page 562 
at designated places, it is true, but yet with proper regard to the public interests. As is pointed out in the Rainey case, this was not true of such structures as were there under consideration and as were involved in the cases first cited, the location of which the law did not attempt in any way to control or influence. That the right of way and track of a railroad company is excluded by the considerations stated from the operation of the principle of the cases referred to, is expressly conceded in the Rainey case and has long been the settled law (authorities cited below); and this is equally true of depots and their necessary incidents. By articles 4492 and 4493, Revised Statutes, railroad companies are required to locate their depot grounds before they construct their roads and are forbidden to change them, and by article 4519, they are required to erect at such depots suitable buildings, etc. It is hardly necessary to add that sidetracks at such stations are an essential part of the road, and are as much authorized and required as the main line and stations. It can not be held, therefore, that the mere location of such tracks and stations near to the property of others gives rise to the liability here asserted. If so, the same liability would arise to everyone who might be annoyed by trains passing along the main line, for no reason could be given for the liability in one case which would not be valid in support of it in the other; and yet it has often been held that no such liability can be sustained consistently with the law which authorizes the construction of such quasi public works. Beseman v. Pennsylvania R.R. Co.,50 N.J.L. 241; Rex v. Pease, 4 B.  Ad., 24; Baltimore  Potomac R.R. Co. v. Fifth Baptist Ch., 108 U.S. 331; London, Brighton 
South Coast Ry. Co. v. Truman, 11 App. Cas., 45.
The judgment in favor of plaintiff must, therefore, be reversed, and as the evidence is clear and conclusive that there was no negligence in the carrying on of defendant's business, and as the jury has found that plaintiff's property has not been damaged, judgment will be rendered in favor of defendant.
Reversed and rendered.